Citation Nr: 1432107	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  12-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating, in excess of 10 percent prior to June 1, 2008, in excess of 30 percent from June 1, 2008, and in excess of 40 percent disabling from March 3, 2010, for coronary artery disease status post coronary artery bypass graft surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from February 1958 to February 1961 and from March 1962 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal for an initial rating, in excess of 10 percent prior to June 1, 2008, in excess of 30 percent from June 1, 2008, and in excess of 40 percent disabling from March 3, 2010, for coronary artery disease status post coronary artery bypass graft surgery; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to an initial rating, in excess of 10 percent prior to June 1, 2008, in excess of 30 percent from June 1, 2008, and in excess of 40 percent disabling from March 3, 2010, for coronary artery disease status post coronary artery bypass graft surgery. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of entitlement to an initial rating, in excess of 10 percent prior to June 1, 2008, in excess of 30 percent from June 1, 2008, and in excess of 40 percent disabling from March 3, 2010, for coronary artery disease status post coronary artery bypass graft surgery, was developed for appellate consideration.  In correspondence dated and received in June 2014, the Veteran indicated that he wished to withdraw his appeal as to an initial rating, in excess of 10 percent prior to June 1, 2008, in excess of 30 percent from June 1, 2008, and in excess of 40 percent disabling from March 3, 2010, for coronary artery disease status post coronary artery bypass graft surgery; therefore, this issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on this claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for an initial rating, in excess of 10 percent prior to June 1, 2008, in excess of 30 percent from June 1, 2008, and in excess of 40 percent disabling from March 3, 2010, for coronary artery disease status post coronary artery bypass graft surgery, is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


